Harris, J.
Upon the return of commissioners appointed to lay off and assign dower to Mrs. Stewart, formerly the widow of Chappell Cox, deceased, a traverse thereof, denying its fairness and that it was in accordance with law., was filed by the administrators of Chappell Cox and his heirs at law. When the case was called for trial, the applicants for dower moved to strike from the pleadings the names of the heirs at law as parties to the proceeding, denying their right to *252be heard in contesting the claim oí applicants. The Court below sustained the motion, and this decision constitutes the error assigned.
This case furnishes a striking illustration of a statute on this subject having been forgotten, or having escaped the attention of the counsel and of the Court; we mean the Act of 1863, which allows all persons interested to contest the returns of commissioners.
Let the judgment be reversed.